DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Rejections Withdrawn
Claim 1 and the dependents of claim 1 thereof under pre-AIA  35 U.S.C. 102(e) as being anticipated by Wysocki have been withdrawn in light of the applicant’s amendments that the cited prior art does not teach or reasonably suggest the limitations of an optical fiber configured for optical shape-sensing and having an end portion that tip portion coupled to the end portion which the tip portion having a length dimension and being index matched to the optical fiber. The tip portion comprising an absorption length having at least one material on interior and exterior portions of the absorption length that is configured to absorb and scatter light within the length dimension. Where the absorption length for light traveling in the optical fiber is less than the length dimension.

Claim 36 and the dependents of claim 36 have been previously noted allowable for similar reasons as claim 1.

Claim 11 and dependents of claim 11 have been rejoined (see below) due to the similar allowable subject matter being included in the claims.

Claims 11 and dependents of claim 11 are directed to an allowable shape sensing system. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1 and 36 are also directed to the similar allowable shape sensing system, which were previously withdrawn from consideration as a result of a restriction requirement, mailed on 7/25/2016 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 7/25/2016  is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Franco on 4/22/2022.

The application has been amended as follows: 
Claim 11 and dependents of claim 11 have been rejoined.

Claims 22, 24, 26 and 28 are cancelled.


Conclusion
Claims noted in PTO-37 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERKAN AKAR whose telephone number is (571)270-5338. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERKAN AKAR/           Primary Examiner, Art Unit 3793